UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Frederick Taylor, President Wall Street EWM Funds Trust 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2014 THE WALL STREET FUND SHAREHOLDER LETTER Dear Shareholders, The Wall Street Fund returned 15.74% for the one year period ending December 31, 2014, and has had average annual total returns of 15.17% for the past five years and 7.82% for the past ten years. For the respective time periods, the S&P 500 Index was up 13.69%, 15.45%, and 7.67% and The Russell 1000 Index was up 5.24%, 15.64%, and 7.96%. As we enter 2015, the S&P 500 is trading slightly above 16X forward earnings, a level that represents the high end of fair value from our perspective. For the year 2014, Western Digital, NXP Semiconductor and Allergan were the largest positive contributors to performance.Each of the positions increased over 30% during the year with Allergan up over 90%. Detractors from performance included Las Vegas Sands, Marathon Oil and Amazon.Amazon was sold early in the year. After a very strong year for equities in 2013, our expectations for 2014 were more muted.We expected a positive year but, one with little price-earnings margin expansion and growth in line with earnings growth.It turned out quite a bit better than that as earnings multiples expanded again last year propelling the market higher.With multiples now at the very high end of our expected fair value range, we think it is possible that over the next year or two multiples could compress.This will weigh on the market and make significant appreciation from current levels over the short-term unlikely.That said, multiples are not so high that we are predicting a market decline and we are still finding interesting opportunities. The Wall Street Fund ended 2014 with forty-three equity holdings.The top five positions represented 17.2% of fund assets. Total assets for the fund at year-end were $97 million. Sincerely, Timothy Evnin Charles Ryan Portfolio Manager Portfolio Manager Michael Seppelt Portfolio Analyst Performance data shown above represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1-800-443-4693. The Fund’s gross expense ratio as of the most recent prospectus is 1.25%.Please see the Financial Highlights on page 8 for a more recent ratio. This report must be preceded or accompanied by a prospectus. Definitions: The Price to Earnings Ratio is calculated by dividing current price of the stock by the company’s trailing 12 months’ earnings per share. Forward Earnings are a company’s forecasted, or estimated, earnings made by analysts or by the company itself. Forward earnings differ from trailing earnings (which is the figure that is quoted more often) in that they are a projection and not a fact. The S&P 500 Index and the Russell 1000 Index are the Fund’s benchmarks. The S&P 500 Index is a market-capitalization weighted index that includes the 500 most widely held common stocks. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest U.S. companies (90% of the investable U.S. equity market) based on total market capitalization. Index results assume the re-investment of all dividends and capital gains and do not reflect the impact of transaction costs. The Fund’s holdings will differ from the securities that comprise the indices. It is not possible to invest directly in an index. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Diversification does not assure a profit or protect against loss in a declining market. Earnings growth is not representative of the Fund’s future performance. Opinions expressed are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice.Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please see the schedule of investments section in this report for a full listing of the Fund’s holdings. The Wall Street Fund is distributed by Quasar Distributors, LLC. 1 THE WALL STREET FUND SCHEDULE OF INVESTMENTS December 31, 2014 Shares Value COMMON STOCKS – 99.6% Aerospace – 4.2% Precision Castparts Corp. $ United Technologies Corp. Biotechnology – 2.8% Gilead Sciences, Inc. (a) Chemicals – 2.7% Celanese Corp. Containers & Packaging – 2.6% Rock-Tenn Co. Diversified – 2.4% 3M Co. Drugs – 1.1% Allergan, Inc. Electrical Equipment – 2.4% Roper Industries, Inc. Energy – 2.7% Chevron Corp. Marathon Oil Corp. Energy Equipment & Services – 3.6% Noble Corp. (b) Schlumberger Ltd. (b) Financial Services – 9.0% American Express Co. Mastercard, Inc. The Blackstone Group LP Forest Products – 2.7% Weyerhaeuser Co. – REIT Health Care Services – 2.9% UnitedHealth Group, Inc. Industrial Equipment – 2.3% Fastenal Co. Insurance – 2.4% ACE Ltd. (b) Leisure – 4.8% Las Vegas Sands Corp. Polaris Industries, Inc. Media – 5.3% AMC Networks, Inc. – Class A (a) DIRECTV (a) Walt Disney Co. Office Equipment – 6.2% Apple, Inc. Western Digital Corp. Property Management – 3.0% CBRE Group, Inc. – Class A (a) Retail – 3.0% TJX Companies, Inc. Semiconductors – 3.5% NXP Semiconductors NV (a)(b) Services – 3.7% Accenture PLC – Class A (b) Google, Inc. – Class A (a) Google, Inc. – Class C (a) Software – 4.8% Ansys, Inc. (a) Microsoft Corp. Specialty Retail – 14.7% AutoNation, Inc. (a) AutoZone, Inc. (a) Five Below, Inc. (a) Home Depot, Inc. Nike, Inc. – Class B Ralph Lauren Corp. The accompanying notes are an integral part of these financial statements. 2 THE WALL STREET FUND SCHEDULE OF INVESTMENTS (continued) December 31, 2014 Shares Value COMMON STOCKS – 99.6% (continued) Telecommunications – 4.1% American Tower Corp. – REIT $ QUALCOMM, Inc. Transportation – 2.7% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $64,670,791) SHORT TERM INVESTMENT – 0.1% Money Market Fund – 0.1% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT TERM INVESTMENT (Cost $89,932) TOTAL INVESTMENTS (Cost $64,760,723) – 99.7% Other Assets in Excess of Liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2014. REIT – Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 3 THE WALL STREET FUND STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 ASSETS: Investments, at value (cost $64,760,723) $ Receivable for fund shares sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for fund shares redeemed Investment advisory fee payable (Note 4) Fund administration & accounting fee payable Payable to trustees Legal fee payable Audit fee payable Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized gain on investments TOTAL NET ASSETS $ Shares outstanding (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND STATEMENT OF OPERATIONS For the year ended December 31, 2014 INVESTMENT INCOME: Dividend income $ Total investment income EXPENSES: Investment advisory fees (Note 4) Legal fees Shareholder servicing fees (Note 4) Administration and fund accounting fees Trustees’ fees and expenses Transfer agent fees and expenses Federal and state registration fees Custody fees Insurance expense Reports to shareholders Audit fees Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended December 31, OPERATIONS: Net investment income $ $ Net realized gain on investment transactions Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ — THE WALL STREET FUND NOTES TO FINANCIAL STATEMENTS December 31, 2014 1. Organization The Wall Street Fund (the “Fund”) is the sole series of Wall Street EWM Funds Trust (the “Trust”). The Trust was organized as a Delaware statutory trust on April 12, 2011. The Trust is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-end management investment company. The Fund is a diversified series with its own investment objectives and policies within the Trust. The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. As a secondary objective, the Fund seeks realization of current income through the receipt of interest or dividends from investments by investing in dividend paying securities. The Fund is the successor in interest to The Wall Street Fund, Inc. (the “Predecessor Fund”). On September 15, 2014, the shareholders of the Predecessor Fund approved the reorganization of the Predecessor Fund into the Fund, and effective as of the close of business on October 1, 2014, the assets and liabilities of the Predecessor Fund were transferred to the Fund in exchange for shares of the Fund. Prior to the reorganization, the Fund had no assets or operations. Since the Fund’s investment objectives and policies are the same in all material respects as the Predecessor Fund’s, and since the Fund has engaged Evercore Wealth Management, LLC, the investment adviser that previously provided services to the Predecessor Fund, the Fund has adopted the prior performance and financial history of the Predecessor Fund. As a tax-free reorganization, any unrealized appreciation or depreciation on the securities held on the date of the reorganization was treated as non-taxable event, thus the cost basis of the securities held reflect their historical cost basis as of the date of the reorganization.The net assets, fair value of investments, and net unrealized appreciation of the Fund at the time of the reorganization were $93,370,261, $93,761,034 and $28,016,134, respectively.At the date of the reorganization, there were a total of 6,530,594 shares outstanding for the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of The accompanying notes are an integral part of these financial statements. 5 THE WALL STREET FUND NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2014 operations during the reporting period. Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded. Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices. Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Investments in open-end mutual funds (other than exchange-traded funds) are valued at their respective net asset values on the valuation date. Short-term debt securities maturing within 60 days are valued at amortized cost. Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under supervision of the Fund’s Board of Trustees. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques. The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The valuation levels are not necessarily an indication of the risk associated with investing in these investments. As of December 31, 2014, the Fund’s investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
